Citation Nr: 0924026	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-32 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1958 to 
March 1960.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied reopening a claim of entitlement to 
service connection for residuals of a left eye disability on 
the basis of his submission of new and material evidence.

In June 2008, the Board reopened the claim for service 
connection for a left eye disability and remanded the claim 
for further development and readjudication.  After completing 
the requested actions, the RO continued the denial of service 
connection for residuals of a left eye injury (as reflected 
in the April 2009 supplemental statement of the case (SSOC)), 
and returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Without good cause shown, the Veteran failed to report 
for scheduled December 2008 VA examinations in conjunction 
with his reopened claim.


CONCLUSION OF LAW

The criteria for service connection for a left eye disability 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.655(b) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in January 2006.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim. Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  The service connection claim currently on appeal is 
being denied as a matter of law. 

All identified and authorized records relevant to this matter 
have been requested or obtained.  VA records show the Veteran 
was notified of scheduled examinations pertinent to this 
service connection claim at his address of record and that he 
failed to report. No good cause for the failure to report has 
been demonstrated.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

VA regulations provide that when a claimant, without good 
cause, fails to report for a medical examination scheduled in 
conjunction with a reopened claim for a benefit which was 
previously disallowed, such claim shall be denied.  See 38 
C.F.R. § 3.655(b) (2008).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  See Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2008).



Factual Background and Analysis

In this case, the appellant seeks entitlement to service 
connection for residuals of a left eye injury.  Service 
treatment records reveal that the Veteran was treated in 
December 1958 for a laceration of the forehead, which the 
examiner cleaned, sutured, and treated for possible tetanus.  
At a follow-up consultation, the examiner noted that the 
injury was healing well, and five days later the sutures were 
removed.

The Veteran was seen several months later in June 1959 for 
complaints of being unable to close the left eye without 
closing the right one.  The examiner noted that cranial 
nerves were intact except for abducens, and that there was 
minimal ptosis of the left lid, reportedly present all of his 
life.  The treatment record concluded with a diagnosis of 
muscle weakness.

A January 1960 service separation examination report is 
silent for any left eye injury or residuals of a left eye 
injury.

In an October 1998 VA eye examination report, the Veteran 
reported that in 1958 he fell and cut his left upper eyelid, 
which was sutured.  He reported current complaints of tearing 
in the left eye about once per year.  The examiner diagnosed 
hypertensive retinopathy in both eyes, old scar on left upper 
eyelid, dry eye syndrome in both eyes, and enlarged cup-to-
disk ratio in the left eye greater than the right. 

VA optometry records in 2002 show evaluation and treatment 
for a variety of eye disorders, including cataracts, 
hypertensive retinopathy, blurry vision with naked vision, 
viral conjunctivitis versus bacterial conjunctivitis, and 
blepharoconjunctivitis. 

In June 2008, the Board reopened the claim for service 
connection for a left eye disability and remanded the claim 
for a VA examination to clarify the etiology of the Veteran's 
claimed left eye disability.  Evidence of record shows the 
Veteran was scheduled for three VA examinations in December 
2008.  He was notified of the examinations at his address of 
record and that the consequence for failure to report for a 
scheduled examination without good cause in connection with 
reopened claim may result in denial of this claim in December 
2008.

However, he failed to report to any of the scheduled 
examinations.  Neither the Veteran nor his representative has 
provided an explanation for his failure to report for the 
examinations.  If the Veteran, in fact, has good cause for 
failing to report for the VA examinations he has provided no 
information for appellate review.  Further, the law presumes 
the regularity of the administrative process. 

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and since the Veteran has 
provided no explanation for not having reported for the 
examinations, the Board is satisfied that the Veteran was 
properly notified and failed to report to the scheduled VA 
examinations without good cause.  See 38 C.F.R. § 3.655.  
Therefore, the reopened claim for service connection for a 
left eye disability must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for residuals of a left eye 
injury is denied. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


